DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Response to Arguments
Applicant argues:
Applicant has amended the claims to further clarify that the claims recite a technical solution for improving the functioning of a supply chain management systems for traversing a graph network including a supply chain node hierarchy of a graph network to allow parallel demand request processing. As noted in Applicant's specification these features allow for "reducing the solve time (e.g., resulting in reduced processor usage, memory usage, power usage, etc.)." Thus, the claims represent an improvement to the functioning of the computing device executing the supply chain management system. The claims address the technical problem of processing high volume demand requests simultaneously while reducing resource utilization and delivering more expedient results.

Examiner response:
The examiner disagrees. Applicant has used terminology that seems technical, but really isn’t. “Graph network” is application of graph theory to identify relations between elements of a supply chain (factory, warehouse, distributing center, trucking company, etc.). “Parallel demand request processing” essentially means processing multiple requests at the same time. For example a factory could get two orders from two different companies. Or two factories could get two orders. The claims are directed to organizing operation of a supply chain. The supply chain organization could be performed without the use of a computer. Thus the examiner does not see any nexus between the claim steps and reducing processor usage, memory usage and power consumption. 

MPEP 2106.05(a) states: Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
Specification just seems to mention improvements and only offers a vague discussion of alleged improvements. There is not a clear explanation of how power is reduced, memory usage is reduced, processor usage is reduced in relation to performance of the claimed steps. Thus the examiner does not agree that there is a technical improvement.

MPEP 2106.05(a) also states:
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);

Essentially the claims are automation of a manual process, which per the above decisions leans toward not being an improvement.
 

Applicant argues:
As shown in the example, contrary to the allegation of the Examiner that the claims are simply a method of organizing a method of human activity, the claims recite a narrowly tailored technical solution to a technical problem faced by computing systems executing a supply chain management system. Therefore, the claims represent a technical solution to a technical problem that renders the claims squarely within the bounds of patent eligibility. While Applicant does not believe that the claims are directed to any abstract idea, even if they were, the claims represent a practical application of any alleged abstract idea for at least the reasons stated above.

Examiner response:
Examiner disagrees for the same reasons as previously addressed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1,3-9,11-17 and 19-24are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 3-8 recite(s) a system including a processor and memory storing instructions to perform a method for supply chain management. Except for the recitation of processor and memory storing instructions, the claims recite an abstract idea. Specifically all steps relate to a method of organizing human activity, specifically managing commercial interactions and business relations. Additionally various claim elements are associated as elements of a “graph network”. This aspect is part of an abstract idea in that use of graph theory is a use of mathematical concepts.
Claim 1 recites steps for organizing human activity.
1) “receive a first demand request including a first demand value for a first resource in a supply chain node hierarchy from a first demand node of the supply chain node hierarchy of the graph network;”
This step recites a method of organizing human activity. For example a supply chain manager could receive a request for 10 units of inventory from a store.
2) “traverse the supply chain node hierarchy of the graph network to identify a capacity node in the supply chain node hierarchy of the graph network between the first demand node of the graph network and a supply node of the supply chain node hierarchy of the graph network, wherein the supply node of the graph network includes an indication of a supply of the first resource;

3) create a first resource temporary capacity reservation at the capacity node of the graph network;
This step recites a method of organizing human activity. For example assembly line capacity, shipping capacity, labor capacity, etc could be reserved
4) identify an available supply of the first resource in the supply chain node hierarchy of the graph network;
This step recites a method of organizing human activity. For example a node capable of supplying a particular resource could be identified.
5) replace the first resource temporary capacity reservation with a first resource supply capacity reservation equal to a supply of the first resource processed by the capacity node of the graph network using the available supply;
This step recites a method of organizing human activity. For example logistics management could replace a first factory production reservation with a second reservation.
6) receive a second demand request, in parallel with the first demand request, including a second demand value for a second resource from a second demand node of the graph network;
This step recites a method of organizing human activity. For example a factory could get multiple companies looking to place orders at substantially the same time.
7) identify that there is insufficient capacity at the capacity node of the graph network for the second resource based on the first resource temporary capacity reservation;

8) poll the capacity node of the graph network upon expiration of a timeout value to determine the current capacity of the capacity node of the graph network; 
This step recites a method of organizing human activity. Specifically at periodic intervals a manager could check capacity of a factory.  
9) create a second resource temporary capacity reservation at the capacity node of the graph network; 
This step recites a method of organizing human activity. For example a company could place an order reserving capacity of a factory.
10) identify an available supply of the second resource at the supply node of the graph network; and
This step recites a method of organizing human activity. For example a company could identify capacity available at a factory.
11) replace the second resource temporary capacity reservation with a second resource supply capacity reservation equal to a supply of the second resource processed by the capacity node of the graph network using the available supply of the second resource.
This step recites a method of organizing human activity. For example logistics management could replace a first factory production reservation with a second reservation.

Claims 3-6 further define abstract steps of claim 1 and are considered to recite an abstract idea for the same reason.

This is a step for organizing human activity. For example, a warehouse could disregard a reservation for raw materials if it doesn’t have any of the needed materials. 
Claim 8 further recites “determine that the demand request has been fulfilled; and discard the first resource supply capacity reservation.”
This is a step for organizing human activity. For example, a factory could track incoming orders using a list and then cross off the ones that are filled.

As identified above claims 1, 3-8 recite a method of organizing human activity. As previously mentioned above, relating supply chain nodes using graph networks is use of mathematical concepts (graph theory) which is an abstract idea. Thus claims 1, 3-8 recite a combination of abstract ideas.
This judicial exception is not integrated into a practical application because the additional elements of a processor/memory represent the mere use of a computer as a tool to perform the abstract idea, which is not a practical application – see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor/memory represent the mere use of a computer as a tool to perform the abstract idea, which is also not significantly more – see MPEP 2106.05(f). Thus claims 1, 3-8 are directed to non-statutory subject matter.

Claim Status
Regarding claims 1,3-9,11-17 and 19-24, the prior art of record fails to disclose repolling the capacity node upon expiration of a timeout value to determine the current capacity of the capacity node. The reference von Helmolt (20060224431) discloses expiration of temporary reservations (paragraph 43), but did not disclose repolling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN A MITCHELL/           Primary Examiner, Art Unit 3687